Order issued August 23, 2012


                                                                                     08/23/2012




                                             In The
                                   Court of Appeals
                                            For The
                                First District of Texas

                                    NO. 01-11-00886-CV

                 MORRELL MASONRY SUPPLY, INC., Appellant

                                                V.

                          SHEPHERD LOFT II, L.P., Appellee

                       On Appeal from Co Civil Ct at Law No 2
                               Harris County, Texas
                           Trial Court Cause No. 922968



                             MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: Shepherd Loft II, L.P. v Morrell Masonry Supply, Inc., No. 14-10-

01112-CV. Pursuant to this Court’s Local Rule 1.5, this case is transferred to the Fourteenth

Court. The Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the clerk’s

record and reporter’s record, if any; (2) all documents filed in this case; and (3) certified copies
of all orders, judgments, and opinions from this Court, if any. The clerk shall keep the original

of all orders, judgments, and opinions of this court.




                                                        /s/ Sherry Radack
                                                        Chief Justice Sherry Radack
                                                        Acting Individually




                                                 2